Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 1 of 40

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of th

e United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

NTC & CO., LLP FBO, HOWARD N. SNITOW, IRA, HAL-MAZ
PARTNERS, LP, SNITOW & SNITOW [SEE ADDITIONAL SHEET]

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Gerald J. Willams, Esquire, WILLIAMS CEDAR, LLC,
1515 Market St., Phila., PA 19102; 215.557.0099

DEFENDANTS

PHILADELPHIA HOUSING AUTHORITY, CITY OF PHILADELPHIA,
PHILADELPHIA REDEVELOPMENT AUTHORITY

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys f/f Known)
UNKNOWN

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only}

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

Medical Malpractice

 

PRISONER PEHITIONS

Leave Act
790 Other Labor Litigation

 

FEDERAL TAX SUITS

891 Agricultural Acts
893 Environmental Matters

 

71. U.S. Government ms 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oO 1 G 1 Incorporated or Principal Place O4 a4
of Business In This State
2 U.S. Government O 4 Diversity Citizen of Another State 42 O 2 Incorporated and Principal Place a5 a5
Defendant (Indicate Citizenship of Parties in em IID of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation O86 06
Foreign Country
IV. NATURE OF SUIT (Place an “X"" in One Box Only) | Click here for: Nature of Suit Code Descriptions
| CONTRACT TORS. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure G1 422 Appcal 28 USC 158 0 375 False Claims Act
120 Marine 7 310 Airplane ( 365 Personal Injury - of Property 2] USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
G 130 Miller Act 7 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability © 367 Health Care/ 1 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act 0) 330 Federal Employers’ Product Liability 1 830 Patent 1 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 1) 835 Patent - Abbreviated J 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
{Excludes Veterans) 1 345 Marine Product Liability (1840 Trademark Corrupt Organizations
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOGTAL SECURITY 7 480 Consumer Credit
of Veteran’s Bencfits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 4 485 Telephone Consumer
77 160 Stockholders’ Suits 355 Motor Vehicle 7 371 Truth in Lending Act “1 862 Black Lung (923) Protection Act
4 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 6 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
195 Contract Product Liability | J 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 7 850 Securities/Commodities/
196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability O 751 Family and Medical © 890 Other Statutory Actions
o
L REAL PROPERTY CIVIL RIGHTS qo
(t 210 Land Condemnation 2440 Other Civil Rights Habeas Corpus: q

[J 791 Employee Retirement
Income Security Act

7 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

7 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of

Confinement

QO 220 Foreclosure C441 Voting 463 Alien Detainee
1 230 Rent Lease & Ejectment © 442 Employment 510 Motions to Vacate
© 240 Torts to Land © 443 Housing/ Sentence
J 245 Tort Product Liability Accommodations 1 530 General
@ 290 All Other Real Property 1 445 Amer. w/Disabilities -] 535 Death Penalty
Employment Other:
& 446 Amer. w/Disabilities - | 540 Mandamus & Other
Other 1 550 Civil Rights
qn
ag

 

G1 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of

State Statutes

Ou

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

C1 Original 12 Removed from
Proceeding State Court

( 3  Remanded from o4

Appellate Court

42 U.S.C. Section 1983

Reinstated or
Reopened

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Doe not cite jurisdictional statutes unless diversity):

0 6 Multidistri
Litigation
Transfer

ct

1 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:

 

This is a civil rights action, arising from defendants’ taking of plaintiffs’ property for public use.

 

VII. REQUESTED IN C1 CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND:  £ Yes No
VIII. RELATED CASE(S)
(See instructions):
IF ANY wae JUDGE DOCKET NUMBER
La
DATE “4 Y F SIGNATURE OF ATTORNEY OF RECORD
10/22/2019 < Lt b ee
FOR OFFICE USE ONLY“ 4 “F <u
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 2 of 40

NTC & Co., LLP FBO, et al. v. Philadelphia Housing Authority, et al.

PLAINTIFFS

NTC & Company, LLC FBO
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Hal-Maz Partners, LP
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Snitow & Snitow Profit Sharing Plan
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Twenty Something Sansom, LLC
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Lincoln Trust Company FBO
Howard N. Snitow IRA 100%
110 South 20" Street, Suite 200
Philadelphia, PA 19103

DEFENDANTS

Philadelphia Housing Authority
12 South 23" Street
Philadelphia, PA 19103

City of Philadelphia
1515 Arch Street, 17" Floor
Philadelphia, PA 19102

Philadelphia Redevelopment Authority
1234 Market Street
Philadelphia, PA 19107
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 3 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Vv.
PHILADELPHIA HOUSING :
AUTHORITY, et al. : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. a)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(¥

  
   

(f) Standard Management — Cases that do not fall into any one of the other tr ¢

 

 

 

10/22/2019 Gerald J. Williams, Esquire /

Date Attorney-at-law i tto for’ Plaintiffs §=\—
215.557.0099 215.557.0673 ° gwilliams@williamscedar.com

__ \

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 4 of 40
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the cuse for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: SEE ADDITIONAL SHEET

 

Address of Defendant: SEE ADDITIONAL SHEET

 

Place of Accident, Incident or Transaction: Philadel phia County

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No [|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [|
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [ |
case filed by the same individual?

I certify that, to my knowledge, the within case CJ is / (2 is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here
Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

Habeas Corpus Products Liability - Asbestos
Securities Act(s) Cases All other Diversity Cases

QDOOOOOOOO *

 

0. Social Security Review Cases (Please specify):
1. All other Federal Question Cases
(Please specify):

OOOONOOOOOO *

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I Gerald J. Williams

. counsel of record or pro se plaintiff, do hereby certify:

 

ge and belief, the damages recoverable in this civil action case

~)
/ 4 fy
hohe) boi A “Wo, === 36418
Jf Attorndxd& Law Pe Seé Plaintiff CS Attorney LD. # (if applicable)
#
NOTE: A trial de novo will be a trial by jury only if there has been complianck with F.R-GP. 38.
\ /

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my know],
exceed the sum of $150,000.00 exclusive of interest and costs:

    
 
 

 

[| Relief other than monetary damages is sought.

  

pate. 10/22/2019

 

Civ, 609 (5/2018)

 
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 5 of 40

NIC & Co., LLP FBO, et al. v. Philadelphia Housing Authority, et al.

PLAINTIFFS

NTC & Company, LLC FBO
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Hal-Maz Partners, LP
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Snitow & Snitow Profit Sharing Plan
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Twenty Something Sansom, LLC
110 South 20" Street, Suite 200
Philadelphia, PA 19103

Lincoln Trust Company FBO
Howard N. Snitow IRA 100%
110 South 20" Street, Suite 200
Philadelphia, PA 19103

DEFENDANTS

Philadelphia Housing Authority
12 South 23" Street
Philadelphia, PA 19103

City of Philadelphia
1515 Arch Street, 17" Floor
Philadelphia, PA 19102

Philadelphia Redevelopment Authority
1234 Market Street
Philadelphia, PA 19107
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 6 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NTC & CO., LLP FBO HOWARD N. : CIVIL ACTION NO.:
SNITOW, IRA, HAL-MAZ PARTNERS,

LP, SNNITOW & SNITOW, PA PROFIT

SHARING PLAN, TWENTY :

SOMETHING SANSOM, LLC, : HON.

LINCOLN TRUST COMPANY FBO

HOWARD N. SNITOW, IRA,

Plaintiffs, ;
vs. : JURY TRIAL DEMANDED

PHILADELPHIA HOUSING AUTHORITY,
CITY OF PHILADELPHIA, and
PHILADELPHIA REDEVELOPMENT
AUTHORITY,

Defendants.

 

COMPLAINT (CIVIL ACTION)

I. NATURE OF ACTION
1, This is a civil rights action, pursuant to 42 U.S.C. § 1983, arising from defendants’

taking of plaintiffs’ property for public use, without just compensation, in violation of plaintiffs’
rights under the Fifth Amendment of the U.S. Constitution.

I. JURISDICTION AND VENUE

2. Jurisdiction is vested in this Court by virtue of the presence of federal questions

under 28 U.S.C. §1331, and the Supreme Court’s decision in Knick v. Township of Scott; 588 U.S.

(2019). At all times material hereto, all defendants acted pursuant to or under color of state law, as

those terms are construed under to 42 U.S.C. §1983.
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 7 of 40

3. Venue is proper in this judicial district, as the properties whose taking gives rise to
this Complaint are located therein, and all parties reside or are located therein. All plaintiff entities
are organized under Pennsylvania law.

Til. PARTIES

4. Plaintiff NTC & Company, LLC FBO Howard N. Snitow IRA (“NTC IRA”) was
the owner of property located at 2037 Ridge Avenue, Philadelphia, Pennsylvania 19103 and the
owner of a 50% interest in property located at 2113-2123 Ridge Avenue, Philadelphia,
Pennsylvania 19103.

5. Plaintiff Hal-Maz Partners, LP (“Hal-Maz”) was the owner of property located at
2125 Ridge Avenue, Philadelphia, Pennsylvania.

6. Plaintiff Snitow & Snitow Profit Sharing Plan (“Snitow Profit Plan”) was the owner
of 50% interest in property located at 2113-2123 Ridge Avenue, Philadelphia, Pennsylvania 19103
(as tenants in common with Plaintiff NTC/IRA) and the owner of a 80% interest in property located
at 2039 Ridge Avenue, Philadelphia, Pennsylvania 19103 (as tenants in common with Plaintiff
Twenty Something Sansom, LLC).

7. Plaintiff Twenty Something Sansom, LLC (“Twenty Something”) was the owner
of a 20% interest in property located at 2039 Ridge Avenue, Philadelphia, Pennsylvania 19103 as
tenants in common with Plaintiff Snitow Profit Plan.

8. Plaintiff Lincoln Trust Company FBO Howard N. Snitow IRA 100% (“Lincoln
IRA”) was the owner of property located at 2103-2107 Ridge Avenue, Philadelphia, Pennsylvania
19103.

9. Defendant Philadelphia Housing Authority (“PHA”) is a municipal agency of the

City of Philadelphia organized under the laws of the Commonwealth of Pennsylvania, Housing
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 8 of 40

Authorities Law of May 28, 1937, P.L. 955, 35 P.S. §1541 et seg. as amended and supplemented,

to develop, acquire, lease and operate low-rent housing programs and having its corporate office at
12 South 23" Street, Philadelphia, Pennsylvania 19103.

10. Defendant City of Philadelphia is a first class city in the Commonwealth of
Pennsylvania.

11. Defendant Philadelphia Redevelopment Authority (“PRA”) is a governmental
entity organized pursuant to the law of Pennsylvania, with its principal office at 1234 Market Street
in Philadelphia, Pennsylvania. At all times material hereto, PRA acted in conjunction with PHA
with respect to the taking of plaintiffs’ properties.

12. On or about October 20, 2015, the Philadelphia Housing Authority, acting by and
through its officials with the authority to do so, instituted a condemnation proceeding in the Court
of Common Pleas for Philadelphia county captioned A Condemnation Proceeding In Rem by the
Philadelphia Housing Authority of Certain Land, Improvements and Properties Within an Area
Bounded Generally by 19" Street to the East, 28" Street to the West, Cecil B. Moore Avenue to the
North and College Avenue to the South, for the Purposes of Low-Income Housing Project, Land,
Improvements and Properties Within an Area Bounded Generally by 19” Street to the East, 2th
Street to the West, Cecil B. Moore Avenue to the North, and College Avenue to the South, for the
Purposes of Low-Income Housing Projects and a Mixed-Use Project filed at Docket No.
151001913 and filed a Declaration of Taking that included the properties owned by Plaintiffs NTC
IRA, Snitow Profit Plan, Twenty Something and Lincoln IRA.

13. On or about May 16, 2016, PHA acting by and through its officials with the
authority to do so, instituted another condemnation proceeding captioned A Condemnation

Proceeding in Rem by the Philadelphia Housing Authority of Certain Land, Improvements and
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 9 of 40

Properties Within an Area Abounded Generally by 19” Street to the East, 28" Street to the West,
Cecil B. Moore Avenue to the North and College Avenue to the South, for the Purposes of Low-
Income Housing Project, Land, Improvements and Properties Within an Area Bounded Generally
by 19" Street to the East, 28" Street to the West, Cecil B. Moore Avenue to the North, and College
Avenue to the South, for the Purposes of Low-Income Housing Projects and a Mixed-Use Project
filed at Docket Number 160502337 and filed a Declaration of Taking that included the property
owned by Plaintiff Hal-Maz Partners, LP located at 2125 Ridge Avenue, Philadelphia,
Pennsylvania 19103.

14. Collectively, the condemnations initiated by PHA were designated as the
“Sharswood Condemnations.”

15, The Philadelphia Redevelopment Authority acted as the agent of Philadelphia
Housing Authority in connection with the condemnation and the purported payment of just
compensation to owners of the condemned properties.

16. The City of Philadelphia passed Council Ordinances on June 18, 2015 (Council
Ordinance Bill No. 150409) and on May 5, 2016 (Council Ordinance Bill No. 160221) authorizing
the filing of the Declarations of Taking.

17. The Philadelphia Housing Authority passed Resolution No. 11780 on May 21,
2015, Resolution 11801 on July 16, 2015, Resolution No. 11839 on March 17, 2016 and Resolution
No. 11849 on April 21, 2016 authorizing the filing of the Declarations of Taking.

18. According to the Council Ordinances and the PHA Resolutions, the land and
improvements taken under the Declarations of Taking were acquired for the public uses and public

purposes of development of a low-income housing project and a mixed-use project.
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 10 of 40

19. According to the Declarations of Taking and the condemnation deeds filed
therewith, the nature of the title acquired by the PHA in the Plaintiffs’ condemned properties was
fee simple, including all easements, rights of way and real property interests of whatever nature.

20. On or about July 20, 2015, Plaintiffs NTC IRA, Snitow Profit Sharing, Twenty
Something, and Lincoln IRA received a “Notice of Just Compensation” pertaining each of the
properties they owned (2037 Ridge Avenue, 2039 Ridge Avenue, 2103-07 Ridge Avenue and 2113-
2117 Ridge Avenue respectively).

21. On May 20, 2016, Plaintiff Hal-Maz received a Notice of Just Compensation for
2125 Ridge Avenue.

22. Per the procedure outlined in the Notices of Just Compensation and the Eminent
Domain law, Plaintiffs accepted the incomplete compensation offered by PHA, with reservation of
the right to seek review of PHA’s valuation with the “Board of View.”

23. As set forth in more detail below, PHA, the Philadelphia Redevelopment Authority
and the City of Philadelphia have refused at every stage to pay Plaintiffs full just compensation for
their properties, and continue to do so.

IV. DEFENDANTS’ FAILURE TO PAY JUST COMPENSATION.
24. On or about October 19, 2017, PHA made payment in the amount of $35,000 to

Hal-Maz as partial payment of just compensation for the taking of the property located at 2125

Ridge Avenue in accordance with Section 307 of the Eminent Doman Code, 26 Pa. C.S.A. 8307.

25. On or About October 19, 217, PHA made payment in the amount of $145,000 to

NTC IRA as partial payment of just compensation for the taking of the property located at 2113-23

Ridge Avenue in accordance with Section 307 of the Eminent Domain Code, 26 Pa. C.S.A. §307.
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 11 of 40

26. On or About October 19, 2017, PHA made payment in the amount of $22,000 to

Lincoln Trust as partial payment of just compensation for the taking of the property located at 2103-

07 Ridge Avenue in accordance with Section 307 of the Eminent Domain Code, 26 Pa. C.S.A. §

307.
27. On or About October 19, 2017, PHA made payment in the amount of $39,000 to

NTC IRA as partial payment of just compensation for the taking of the property located at 2037

Ridge Avenue in accordance with Section 307 of the Eminent Domain Code, 26 Pa. C.S.A. §307.

28. On or about October 19, 2017, PHA made payment in the amount of $35,000 to
Snitow Profit Plan and Twenty Something as partial payment of just compensation for the taking

of the property located at 2039 Ridge Avenue in accordance with Section 307 of the Eminent

Domain Code, 26 Pa. C.S.A. §307.

29, On or about September 17, 2018, upon the Petition of the various Plaintiffs, and
over the Preliminary Objections of PHA, PRA, the City of Philadelphia, the Court of Common
Pleas issued an Order appointing the members of the Board of View to preliminarily consider
whether the compensation paid by PHA to Plaintiffs for the properties at 2113-23 Ridge Avenue,
2103-2107 Ridge Avenue, 2039 Ridge Avenue and 2037 Ridge Avenue was just compensation or
whether additional compensation was due.

30. On February 22, 2019, after multiple continuances at the request of PHA, a Board
of View Hearing was held concerning the damages due to Hal-Maz for the taking of the property
at 2125 Ridge Avenue.

A. 2125 Ridge Avenue
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 12 of 40

31. At the Board of View hearing, defendants submitted an appraisal report and expert
testimony that valued the property at $38,000 (including a market value of $65,000 with a cost of
demolition for the existing building of $35,000). At the Board of View hearing, Hal-Maz submitted
testimony, an appraisal report and expert testimony valuing the property at $380,000.

32. At the Board of View hearing, defendants argued that Hal-Maz was not entitled to
any delay damages prior to approximately August of 2017 when PHA allegedly “took possession”
of the property, even though the Declaration of Taking and the Deed of Condemnation was filed on
May 16, 2016.

33. On February 26, 2019, the Board of View issued its report and First and Final
Interlocutory Order holding that the damages incurred by Hal-Maz as a result of the taking included
$280,000 for the real estate and $4,000 for attorney’s fees. The Board of View also held that delay
damages interest shall run on the full award of $280,000 from May 19, 2016 until October 19, 2017
and shall run on $245,000 (award less damages paid on account) from October 20, 2017 until date
of payment. See Exhibit A, attached hereto, Board of View of Philadelphia County First and Final
Interlocutory Report.

34. The Board of View filed its first and Final Interlocutory Report with the
Prothonotary of the Court of Common Pleas for the County of Philadelphia on March 8, 2019.

35. To date, defendants still have not paid to Hal-Maz the just compensation due for
taking the property at 2125 Ridge Avenue.

36. At the Board of View hearing, defendants argued that Hal-Maz was not entitled to
any delay damages prior to approximately August of 2017 when PHA allegedly “took possession”

of the property, even though the Declaration of Taking and the Deed of Condemnation was filed on

May 16, 2016.
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 13 of 40

37. The Board of View filed its First and Final Interlocutory Report with the
Prothonotary of the Court of Common Pleas for the County of Philadelphia on March 8, 2019.

38. On or about April 6, 2019, defendants filed an appeal de novo of the Board of View
decision to the Court of Common Pleas of Philadelphia.

39. To date, defendants still have not paid to Hal-Maz the just compensation due for
taking the property at 2125 Ridge Avenue.

B. 2113-23 Ridge

40, On August 22, 2019, after multiple continuances at the request of PHA, a Board of
View hearing was held concerning the damages due to NTC IRA for the taking of the property at
2113-23 Ridge Avenue.

4]. At the Board of View hearing, defendants submitted an appraisal report and expert
testimony that valued the property at $145,000 (based upon, among other things, a square footage
dimension of 5,664 square feet and a rate of $25.60 per square foot). At the Board of View hearing,
NTC IRA submitted testimony, an appraisal report and expert testimony valuing the property at
$390,000 (based upon, among other things, a square footage dimension of approximately 7,402
square foot and a rate of $52.83 per square foot).

42. At the Board of View hearing, defendants argued that NTC IRA was not entitled to
any delay damages prior to approximately October of 2017, when PHA allegedly “took possession”
of the property, even though the Declaration of Taking and the Deed of Condemnation was filed on
October 15, 2015. NTC IRA submitted briefing on the issue, to which PHA objected.

43. On August 27, 2019, the Board of View issued its report and First and Final
Interlocutory Order holding that the damages incurred by NTC IRA as a result of the taking

included $330,000 for the real estate and $4,000 for attorney’s fees. The Board of View also held
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 14 of 40

that delay damages interest shall run on the full award of $330,000 from October 15, 2015 until
October 19, 2017 and shall run on $185,000 (award less damages paid on account) from October
20, 2017 until date of payment. See Exhibit B, attached hereto, Board of View of Philadelphia
County First and Final Interlocutory Report.

44. The Board of View filed its First and Final Interlocutory Report with the
Prothonotary of the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

45. On or about October 4, 2019, defendants filed an appeal de novo of the Board of
View decision to the Court of Common Pleas of Philadelphia.

46. To date, defendants still have not paid to NTC IRA the just compensation due for
taking the property at 2113-23 Ridge Avenue.

C. 2103-07 Ridge Avenue

47. On August 22, 2019, after multiple continuances at the request of PHA, a Board of
View hearing was held concerning the damages due to Lincoln IRA for the taking of the property
at 2103-07 Ridge Avenue.

48. At the Board of View hearing, defendants submitted an appraisal report and expert
testimony that valued the property at $27,000 (based upon, among other things, a square footage
dimension of 1,290 square feet and a rate of $20.93 per square foot). At the Board of View hearing,
Lincoln IRA submitted testimony, an appraisal report and expert testimony valuing the property at
$60,000 (based upon, among other things, a square footage dimension of approximately 1,332
square feet and a rate of $45.04 per square foot).

49, At the Board of View hearing, defendants argued that Lincoln IRA was not entitled
to any delay damages prior to approximately October of 2017, when PHA allegedly “took

possession” of the property, even though the Declaration of Taking and the Deed of Condemnation
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 15 of 40

was filed on October 15, 2015. Lincoln IRA submitted briefing on the issue, to which PHA
objected.

50. On August 27, 2019, the Board of View issued its report and First and Final
Interlocutory Order holding that the damages incurred by Lincoln IRA as a result of the taking
included $40,000 for the real estate and $4,000 for attorney’s fees. The Board of View also held
that delay damages interest shall run on the full award of $40,000 from October 15, 2015 unto
November 1, 2017 and shall run on $18,000 (award less damages paid on account) from November
2, 2017 until date of payment. See Exhibit C, attached hereto, Board of View of Philadelphia
County First and Final Interlocutory Report.

51. The Board of View filed its First and Final Interlocutory Report with the
Prothonotary of the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

52. Defendants have not filed an appeal of the Board of View decision to the Court of
Common Pleas of Philadelphia, but still have not paid to Lincoln IRA the just compensation due
for taking the property at 2103-2107 Ridge Avenue.

D. 2039 Ridge Avenue

53. On August 22, 2019, after multiple continuances at the request of PHA, a Board of
View hearing was held concerning the damages due to Snitow Profit Plan and Twenty Something
for the taking of the property at 2029 Ridge Avenue.

54. At the Board of View hearing, defendants submitted an appraisal report and expert
testimony that valued the property at $33,000 (based upon, among other things, a square footage
dimension of 1,226 square feet and a rate of $26.91 per square foot). At the Board of View hearing,

Snitow Profit Plan and Twenty Something submitted testimony, an appraisal report and expert

10
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 16 of 40

testimony valuing the property at $55,000 (based upon, among other things, a square footage
dimension of approximately 1,344 square feet and a rate of $40.92 per square foot).

55. At the Board of View hearing, defendants argued that Lincoln IRA was not entitled
to any delay damages prior to approximately October of 2017, when PHA allegedly “took
possession” of the property, even though the Declaration of Taking and the Deed of Condemnation
was filed on October 15, 2015. Snitow Profit Plan and Twenty Something submitted briefing on
the issue, to which PHA objected.

56. On August 27, 2019, the Board of View issued its report and First and Final
Interlocutory Order holding that the damages incurred by Snitow Profit Plan and Twenty Something
as a result of the taking included $45,000 for the real estate and $4,000 for attorney’s fees. The
Board of View also held that delay damages interest shall run on the full award of $40,000 from
October 15, 2015 until October 19, 2017 and shall run on $10,000 (award less damages paid on
account) from October 20, 2017 until date of payment. See Exhibit D, attached hereto, Board of
View of Philadelphia County First and Final Interlocutory Report.

57. The Board of View filed its First and Final Interlocutory Report with the
Prothonotary of the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

58. Defendants have not filed an appeal of the Board of View decision to the Court of
Common Pleas of Philadelphia, but still have not paid to Snitow Profit Plan and Twenty Something
the just compensation due for taking the property at 2039 Ridge Avenue.

E. 2037 Ridge Avenue

59. On August 22, 2019, after multiple continuances at the request of PHA, a Board of

View Haring was held concerning the damages due to NTC IRA and Snitow Profit Plan for the

taking of the property at 2027 Ridge Avenue.

11
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 17 of 40

60. At the Board of View hearing, defendants submitted an appraisal report and expert
testimony that valued the property at $27,000 (based upon, among other things, a square footage
dimension of 1,460 square feet and a rate of $26.71 per square foot). At the Board of View hearing,
Snitow Profit Plan and Twenty Something submitted testimony, an appraisal report and expert
testimony valuing the property at $55,000 (based upon, among other things, a square footage
dimension of approximately 1,384 square feet and a rate of $39.74 per square foot).

61. At the Board of View hearing, defendants argued that NTC IRA was not entitled to
any delay damages prior to approximately October of 2017, when PHA allegedly “took possession”
of the property, even though the Declaration of Taking and the Deed of Condemnation was filed on
October 15, 2015. NTC IRA submitted briefing on the issue, to which PHA objected.

62. On August 27, 2019, the Board of View issued its report and First and Final
Interlocutory Order holding that the damages incurred by Lincoln IRA as a result of the taking
included $45,000 for the real estate and $4,000 for attorney’s fees. The Board of View also held
that delay damages interest shall run on the full award of $45,000 from October 15, 2015 until
October 19, 2017 and shall run on $6,000 (award less damages paid on account) from October 20,
2017 until date of payment. See Exhibit E, attached hereto, Board of View of Philadelphia County
First and Final Interlocutory Report.

63. The Board of View filed its First and Final Interlocutory Report with the
Prothonotary of the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

64. Defendants have not filed an appeal of the Board of View decision to the Court of
Common Pleas of Philadelphia, but still have not paid to NTC IRA the just compensation due for

taking the property at 2037 Ridge Avenue.

12
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 18 of 40

V. CAUSE OF ACTION

COUNT I
PLAINTIFFS VS. DEFENDANTS

PURSUANT TO 42 U.S.C. 81983

65. Plaintiffs incorporate by reference all preceding paragraphs as if set forth at length
herein.

66. The Fifth Amendment of the United States Constitution provides in part: “[N]or
shall private property be taken for public use, without just compensation.”

67. The Takings Clause of the Fifth Amendment prohibits the federal government from
taking private property for public use without providing just compensation.

68. The Takings Clause applies to state action through the Fourteenth Amendment. See
AM. Express Travel Related Servs., Inc. v. Sidamon-Eristoff, 669 F.3d 359, 370 (3 Cir. 2012).

69. Thus, Defendants, as state actors, have a Constitutional duty to pay just
compensation to any citizen for its private property taken by eminent domain for a governmental
purpose.

70. Despite this well-defined duty, defendants have intentionally violated Plaintiffs’
Fifth Amendment Constitutional rights to just compensation for their property.

71. Fair compensation for the taking of Plaintiffs’ properties would require payment of
hundreds of thousands of dollars in excess of the amounts tendered by Defendants, as Plaintiffs
have repeatedly demonstrated before the Board of View.

72. Defendants’ intentional deprivation of Plaintiffs’ Constitutional rights has included
repeated and intentional delays in providing even the initial partial compensation promised in the
Notices of Just Compensation provided to Plaintiffs in July of 2015 and May of 2016. It was not

until October and November of 2017 (over two years from the date of the taking) that Plaintiffs

13
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 19 of 40

received even those limited amounts. When those payments were made, Defendants did not pay
any interest or delay damages for the use of the property from October of 2015 to the date of the
payments in October and November of 2017.

73. Additional evidence of Defendants’ intentional deprivation of Plaintiffs’ rights
includes Defendants’ delay in paying the compensation determined by the Board of View, even
though Defendants filed no appeal to the Court of Common Pleas as to the properties at 2103-2017
Ridge Avenue, 2039 Ridge Avenue and 2037 Ridge Avenue.

74. While Defendants have appealed the Board of View decisions relating to 2125
Ridge Avenue and 2113-23 Ridge Avenue to the Court of Common Pleas, Plaintiffs are entitled to
pursue relief from the federal court separately and independently for Defendants’ constitutional
violations.

75. As a direct and proximate consequence in fact of the acts of Defendants, their
employees and agents, Plaintiffs have suffered and continue to suffer loss of their property and are
entitled to damages.

VI. JURY DEMAND
76. Plaintiffs demand a jury determination of all issues so triable.
VIE PRAYER FOR RELIEF
WHEREFORE, plaintiffs demand judgment against defendants individual, jointly and
severally and asks the Court to:
a) award them damages in the form of the full amount of just compensation for the loss

of
their properties, to each in proportion of its ownership interest(s);

b) award plaintiffs reasonable attorney fees and costs, pursuant to 42 U.S.C. §1988;

c) award plaintiffs such interest and costs as are allowed by law;

14
Dated:

Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 20 of 40

d) provide such other relief as the Court finds just and equitable.

)/22//G

    

\ yy YY :
SERALDN. WIELAMS, ESQUIRE

 

PA #36418 /
SAMUEL ABLOESER, ESQUIRE
PA #31602

WILLIAMS CEDAR, LLC

1515 Market Street, Suite 1300

Philadelphia, PA 19102-1929

Telephone: 215.557.0099

Facsimile: 215.557.0673

Email: gwilliams@williamscedar.com
sabloeser(aiqilliamscedar.com

 

15
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 21 of 40

EXHIBIT A
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 22 of 40

  

BOARD OF VIEW OF PHILADELPHIA COUNTY ;
CURTIS CENTER office (pe.

601 WALNUT STREET~SUITE 325 EAST 08 Haruo
PHILADELPHIA, PA 19106 eS ee

  
 

BV # 3543
IN THE COURT OF COMMON PLEAS OF THE COUNTY OF PHILADELPHIA

MAY TERM 2016, NO. 2337
2125 RIDGE AVENUE

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA
Date: FEBRUARY 26, 2019

ANDREW A. CHIRLS, ESQ. (Redevelopment Authority)
FINEMAN KREKSTEIN HARRIS

1801 MARKET STREET, STE-1100

PHILADELPHIA, PA 19103

RE: 1% & FINAL INTERLOCUTORY
REPORT BOARD OF VIEW

Dear Mr. Chirls:

Please be advised that the undersigned Board of View will file their report in the
above proceeding, a copy of which is enclosed, in the Office of the Prothonotary of
the Court of Common Pleas for the County of Philadelphia on March 08, 2019.

If there are any errors in this report, notify us before the above date and they will
be corrected in accordance with Section 513 of ACT No. 34 of 2006.

Unless objections to said report or appeals there from are filed within thirty (30)

days from the date the report is filed, said report shall become final in accordance
with provisions of the “Eminent Domain Code”.

Very truly yours,
James J. O’Conneil, Esq.

Ronald C. Panepinto
Eileen H. Lynn, Mai, AI-GRS, MRICS, RIW-AC

cc: Julie Negovan, Esq.
Howard N. Snitow, Esq.

“ase ID; 160802087
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 23 of 40

BOARD OF VIEW OF PHILADELPHIA COUNTY
CURTIS CENTER
601 WALNUT STREET~SUITE 325 EAST
PHILADELPHIA, PA 19106

BV # 3543

In accordance with the provisions of the Eminent Domain Code, The Board of
View made a view of the premises involved in this proceeding. From the evidence
submitted to it, the testimony heard and a view of the premises affected by this
condemnation, the Board of View does find the following:

FACTS

The plaintiff in this matter is Hal-Maz Partners LLC who was the owner of the
property located at 2125 Ridge Avenue that was condemned by the Philadelphia
Housing Authority of the City of Philadelphia on May 19, 2016. Hal-Maz Partners
LLC was represented by Ms. Julie Negovan, Esq. who retained Mr. Louis A. latarola,
MAI as their appraiser. Mr. Andrew A. Chirls, Esq. from the Redevelopment
Authority represented the Philadelphia Housing Authority and retained Mr. Phillip
Fortuna, MAI, SRA as their appraiser.

CONCLUSIONS

OWNER: Hal-Maz Partners LLC
PREMISES: 2125 Ridge Avenue
REAL ESTATE: $ 280,000.
ATTORNEY FEE: $ 4,000.

TOTAL AWARD: $ 284,000.

interest shall run on the full award of $280,000 from May 19, 2016 until October
19, 2017 (date of payment).

Then interest shail run on $245,000 (award less paid on account) from October
20, 2017 until date of payment.

For all elements of damage under the Eminent Domain Code of 2006, as
amended said damages are assessed against the Philadelphia Housing Authority.
All awards are subject to a credit for any sum paid on account of damages by the

Philadetphia Housing Authority.
All of which is respectfully submitted.
BOARD OF VIEW
James O'Connell, Esq.

Ronald C. Panepinto
Eileen H. Lynn, mal, Al-GRS, MRICS, RW-AC

Case ID: 190502047
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 24 of 40

CITY OF PHILADELPHIA

 

BOARD OF VIEW AWARD RECORD

BOARD OF VIEW NUMBER: DATE OF TAKING:
3543 -| 5/19/16
PROJECT:

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA-EMINENT DOMAIN PROCEEDING
IN REM

 

 

PLOT NUMBER:

 

ADDRESS(es):
2125 RIDGE AVENUE

 

 

CLAIMANT (S):

HAL-MAZ PARTNERS LLC

 

AWARD:

$280,000 + $4,000 ATTORNEY FEES

 

BOARD MEMBERS:

James O’Connell, Esq.
Ronald C. Panepinto
Eileen H. Lynn, MAI, Al-GRS, MRICS, RAV-AC

 

 

 

~ Zn, (lor

fo james O'Cgnnell, Esq,

.
Ronebll C. GVamepente-
Ronald C. Panepinto FOR OFFICAL USE ONLY:

Ul began

Eileen H. Lynn, MAL Al-GRS, MRICS, R/W-AC

DATE: 3/8/19

 

 

Case ID: 190402087
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 25 of 40

EXHIBIT B
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 26 of 40

  
    

BOARD OF VIEW OF PHILADELPHIA COUNEY £né atel\by the
CURTIS CENTER Office pf \ Records

601 WALNUT STREET~SUITE 325 EAST 05 Se 18? po
PHILADELPHIA, PA 19106 }

BV # 3549
IN THE COURT OF COMMON PLEAS OF THE COUNTY OF PHILADELPHIA

OCTOBER TERM 2015, NO. 1913
2113-23 RIDGE AVENUE

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA
Date: August 27, 2019

PAUL N. SANDLER, ESQ. (Redevelopment Authority)
SANDLER & MARCHESINI, P.C,

1500 WALNUT STREET, STE-2020

PHILADELPHIA, PA 19102

RE: 1* & FINAL INTERLOCUTORY
REPORT BOARD OF VIEW

Dear Mr. Sandler:

Please be advised that the undersigned Board of View will file their report in the
above proceeding, a copy of which is enclosed, in the Office of the Prothonotary of
the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

if there are any errors in this report, notify us before the above date and they will
be corrected in accordance with Section 513 of ACT No. 34 of 2006.

Unless objections to said report or appeals there from are filed within thirty (30)

days from the date the report is filed, said report shall become final in accordance
with provisions of the “Eminent Domain Code”.

Very truly yours,
James J. O'Connell, Esq.

Ronaid C. Panepinto
Eileen H. Lynn, Mal, AI-GRS, MRICS, RW-AC

cc: Julie Negovan, Esq.
Howard N. Snitow, Esq.

Case ID: 151001913
~

Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 27 of 40

BOARD OF VIEW OF PHILADELPHIA COUNTY
CURTIS CENTER
601 WALNUT STREET~SUITE 325 EAST
PHILADELPHIA, PA 19106

BV # 3549

In accordance with the provisions of the Eminent Domain Code, The Board of
View made a view of the premises involved in this proceeding. From the evidence
submitted to it, the testimony heard and a view of the premises affected by this
condemnation, the Board of View does find the following:

FACTS

The plaintiff in this matter is Snitow & Snitow and NTC & Co. LLP owner Howard
N. Snitow who was the owner of the property located at 2113-23 Ridge Avenue that
was condemned by the Philadelphia Housing Authority of the City of Philadelphia on
October 20, 2015. Mr. Howard Snitow was represented by Ms. Julie Negovan, Esq.
who retained Mr. Louis A. latarola, MAI, SRA as their appraiser. Mr. Paul N.
Sandler, Esq. from the Redevelopment Authority represented the Philadelphia
Housing Authority and retained Mr. Joseph G. Vizza, MAI as their appraiser.

CONCLUSIONS

 

—,
OWNER: Snitow & Snitow and NTC & Co, LLP
PREMISES: 2113-23 Ridge Avenue
REAL ESTATE: $ 330,000.
ATTORNEY FEE: 4,000.
TOTAL AWARD: $ 334,000.
Interest shall run from October 1 5, 2015 until October 19, 2017 on the full award
of $330,000.
Then interest shall run from October 20, 2017 until date of payment on $185, 000.
(award less paid on account).
For all elements of damage under the Eminent Domain Code of 2006, as
amended said damages are assessed against the Philadelphia Housing Authority.
All awards are subject to a credit for any sum paid on account of damages by the
Philadelphia Housing Authority.
All of which is respectfully submitted.
BOARD OF VIEW
James O'Connell, Esq.
Ronald C. Panepinto ~,

Eileen H. Lynn, mat, ai-crs, MRICS, RAW-AC

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 28 of 40

CITY OF PHILADELPHIA

 

BOARD OF VIEW AWARD RECORD
BOARD OF VIEW NUMBER: DATE OF TAKING:

3549 10/15/15
PROJECT:

 

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA-EMINENT DOMAIN PROCEEDING
IN REM

 

PLOT NUMBER:

 

ADDRESS¢es):
2113-23 RIDGE AVENUE

 

 

CLAIMANT (S):

SNITOW & SNITOW AND NTC & CO. LLP - HOWARD N. SNITOW, ESQ.

 

AWARD:

$330,000 + $4,000 ATTORNEY FEES

 

BOARD MEMBERS:
James O’Connell, Esq.

Ronald C. Panepinto
Eileen H. Lynn, MAI, Al-GRS, MRICS, R/W-AC

~ Lon, ioinmet

 

 

 

 

 

 

 

DATE: 9/6/19
/ James O'Cnnell, Esq.
Ronebl Cc. CGamapents-
Ronald C. Panepinto FOR OFFICAL USE ONLY:

Eileen H. Lynn, MAI, AI-GRS, MRICS, R/W-AC

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 29 of 40

EXHIBIT C
” Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 30 of 40

   

feign

BOARD OF VIEW OF PHILADELPHIA COENEY and ab@stat\py the
CURTIS CENTER Office pi 1/40) secords

601 WALNUT STREET~SUITE 325 EAST 5 °
PHILADELPHIA, PA 19106

BV # 3550
IN THE COURT OF COMMON PLEAS OF THE COUNTY OF PHILADELPHIA

OCTOBER TERM 2015, NO, 1913
2103-07 RIDGE AVENUE

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA
Date: August 27, 2019

PAUL N. SANDLER, ESQ. (Redevelopment Authority)
SANDLER & MARCHESINI, P.C.

1500 WALNUT STREET, STE-2020

PHILADELPHIA, PA 19102

 

RE: 1% & FINAL INTERLOCUTORY
REPORT BOARD OF VIEW

Dear Mr. Sandler:

Please be advised that the undersigned Board of View will file their report in the
above proceeding, a copy of which is enclosed, in the Office of the Prothonotary of
the Court of Common Pieas for the County of Philadelphia on September 6, 2019.

If there are any errors in this report, notify us before the above date and they will
be corrected in accordance with Section 513 of ACT No. 34 of 2006.

Unless abjections to said report or appeals there from are filed within thirty (30)

days from the date the report is filed, said report shall become final in accordance
with provisions of the “Eminent Domain Code”.

Very truly yours,
James J. O'Connell, Esq.

Ronald C. Panepinto
Eileen H. Lynn, mal, Al-GRS, MRICS, RWW-AC

cc: Julie Negovan, Esq.
Howard N. Snitow, Esq.

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 31 of 40

 

BOARD OF VIEW OF PHILADELPHIA COUNTY
CURTIS CENTER
601 WALNUT STREET~SUITE 325 EAST
PHILADELPHIA, PA 19106
BV # 3550

In accordance with the provisions of the Eminent Domain Code, The Board of
View made a view of the premises involved in this proceeding. From the evidence
submitted to it, the testimony heard and a view of the premises affected by this
condemnation, the Board of View does find the following:

FACTS

The plaintiff in this matter is Lincoln Trust Co. owner Howard N. Snitow who was
the owner of the property located at 2103-07 Ridge Avenue that was condemned by
the Philadeiphia Housing Authority of the City of Philadelphia on October 20, 2015.
Mr. Howard Snitow was represented by Ms. Julie Negovan, Esq. who retained Mr.
Louis A. latarola, MAI, SRA as their appraiser. Mr. Paul N. Sandler, Esq. from the
Redevelopment Authority represented the Philadelphia Housing Authority and
retained Mr. Joseph G. Vizza, MAI as their appraiser,

CONCLUSIONS
~~

OWNER: Lincoln Trust Company

PREMISES: 2103-07 Ridge Avenue

REAL ESTATE: - $ 40,000.

ATTORNEY FEE: $ 4,000.

TOTAL AWARD: $ 44,000.

Interest shall run from October 4 5, 2015 until November 1, 2017 on the full award

of $40,000.

Then interest shail run from November 2, 2017 until date of payment on $1 8,000,

(award less paid on account).

For all elements of damage under the Eminent Domain Code of 2006, as
amended said damages are assessed against the Philadelphia Housing Authority.
All awards are subject to a credit for any sum paid on account of damages by the
Philadelphia Housing Authority.

All of which is respectfully submitted.

BOARD OF VIEW
James O'Connell, Esq.
Ronald C. Panepinto ~,

Eileen H. Lynn, Mal, Al-GRS, MRICS, RW-AC

Case ID: 151001913
“ Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 32 of 40

CITY OF PHILADELPHIA

 

BOARD OF VIEW AWARD RECORD

 

BOARD OF VIEW NUMBER: DATE OF TAKING:

3550 10/15/15
PROJECT:

IN REM

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA-EMINENT DOMAIN PROCEEDING

 

PLOT NUMBER:

 

ADDRESS(es):
2103-07 RIDGE AVENUE

 

 

—™ CLAIMANT (S):

LINCOLN TRUST COMPANY - HOWARD N. SNITOW, ESQ.

 

AWARD:

$40,000 + $4,000 ATTORNEY FEES

 

BOARD MEMBERS:

James O'Connell, Esq.
Ronald C. Panepinto
Eileen H. Lynn, MAI, Al-GRS, MRICS, R/W-AC

 

 

 

9/6/19

 

DATE:
/- James OCpnnel, Esq.

 

Ranald C. Panepinto FOR OFFICAL USE ONLY:

Bileen H. Lynn, MAI, Al-GRS, MRICS, R/W-AC

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 33 of 40

EXHIBIT D
“ Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 34 of 40

 
 

  

Jeeta;

BOARD OF VIEW OF PHILADELPHIA COUNTY jana

CURTIS CENTER Office Bi dud

601 WALNUT STREET~SUITE 325 EAST 5 ig? pm
PHILADELPHIA, PA 19106 #

    

BV # 3551
IN THE COURT OF COMMON PLEAS OF THE COUNTY OF PHILADELPHIA

OCTOBER TERM 2015, NO. 1913
2038 RIDGE AVENUE

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA
Date: August 27, 2019

PAUL N. SANDLER, ESQ. (Redevelopment Authority)
SANDLER & MARCHESINI, P.C.

1500 WALNUT STREET, STE-2020

PHILADELPHIA, PA 19102

RE: 1* & FINAL INTERLOCUTORY
REPORT BOARD OF VIEW

Dear Mr. Sandler:
Please be advised that the undersigned Board of View will file their report in the
above proceeding, a copy of which is enclosed, in the Office of the Prothonotary of

the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

if there are any errors in this report, notify us before the above date and they will
be corrected in accordance with Section 513 of ACT No. 34 of 2006.

Unless objections to said report or appeals there from are filed within thirty (30)

days from the date the report is filed, said report shall become final in accordance
with provisions of the “Eminent Domain Code’.

Very truly yours,
James J. O’Connell, Esq.

Ronald C. Panepinto
Eileen H, Lynn, mal, Al-GRS, MRICS, RIW-AC

cc: Julie Negovan, Esq.
Howard N. Snitow, Esq.

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 35 of 40

BOARD OF VIEW OF PHILADELPHIA COUNTY
CURTIS CENTER
601 WALNUT STREET~SUITE 325 EAST
PHILADELPHIA, PA 19106

BV # 3551

In accordance with the provisions of the Eminent Domain Code, The Board of
View made a view of the premises involved in this proceeding. From the evidence
Submitted to it, the testimony heard and a view of the premises affected by this
condemnation, the Board of View does find the following:

FACTS

The plaintiff in this matter is Snitow & Snitow and Twenty Something Sansom
LLC owner Howard N. Snitow who was the owner of the property located at
2039 Ridge Avenue that was condemned by the Philadelphia Housing Authority of
the City of Philadelphia on October 20, 2015. Mr. Howard Snitow was represented
by Ms. Julie Negovan, Esq. who retained Mr. Louis A, latarola, MAI, SRA as their
appraiser. Mr. Paul N. Sandler, Esq. from the Redevelopment Authority represented
the Philadelphia Housing Authority and retained Mr. Joseph G. Vizza, MAI as their
appraiser.

CONCLUSIONS =~

OWNER: Snitow & Snitow

Twenty Something Sansom LLC
PREMISES: 2039 Ridge Avenue
REAL ESTATE: $ 45,000.

ATTORNEY FEE: $4,000.
TOTAL AWARD: $ 49,000.

interest shall run from October 15, 2015 until October 7 9, 2017 on the full award
of $45,000.

Then interest shall run from October 20, 2017 until date of payment on $1 0,000
(award less paid on account).

For all elements of damage under the Eminent Domain Code of 2006, as
amended said damages are assessed against the Philadelphia Housing Authority,
All awards are subject to a credit for any sum paid on account of damages by the
Philadelphia Housing Authority.

All of which is respectfully submitted.
BOARD OF VIEW
James O'Connell, Esq.

Ronald C. Panepinto —_
Eileen H. Lynn, mal, A-Grs, MRICS, RAW-AC

Case ID: 151001913
- ° " Case 2:19-cv-04941-GJP Document 1 Filed 10/22/19 Page 36 of 40

CITY OF PHILADELPHIA

 

BOARD OF VIEW AWARD RECORD

BOARD OF VIEW NUMBER: DATE OF TAKING:
3554 10/15/15
PROJECT:

 

 

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA-EMINENT DOMAIN PROCEEDING
IN REM

 

PLOT NUMBER:

 

ADDRESS¢(es):
2038 RIDGE AVENUE

 

 

CLAIMANT (S):

SNITOW & SNITOW AND TWENTY SOMETHING SANSOM LLC - HOWARD N. SNITOW, ESQ.

 

AWARD:

$45,000 + $4,000 ATTORNEY FEES

 

BOARD MEMBERS:

James O’Connell, Esq.
Ronald C. Panepinto
Eileen H. Lynn, MAI, Al-GRS, MRICS, R/W-AC

<” s
Aire, LL Comet pare. 2/8/19

f James OCPnnell, Esq.
Renal C. Gamepente-

Ronald C. Panepinto FOR OFFICAL USE ONLY:

Eileen H. Lynn, MAI, AI-GRS, MRICS, R/W-AC

 

 

 

 

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 37 of 40

EXHIBIT E
. Case 2:19-cv-04941-GJP Document 1 Filed 10/22/19 Page 38 of 40

ae

    
 

BOARD OF VIEW OF PHILADELPHIA COUNTY 4
CURTIS CENTER Office/ pt

601 WALNUT STREET~SUITE 325 EAST 05 &
PHILADELPHIA, PA 19106 \

BV # 3652
IN THE COURT OF COMMON PLEAS OF THE COUNTY OF PHILADELPHIA

OCTOBER TERM 2015. NO. 1913
2037 RIDGE AVENUE

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA
Date: August 27, 2019

PAUL N. SANDLER, ESQ, (Redevelopment Authority)
SANDLER & MARCHESINI, P.C.

1500 WALNUT STREET, STE-2020

PHILADELPHIA, PA 19102

RE: 1* & FINAL INTERLOCUTORY
REPORT BOARD OF VIEW

Dear Mr. Sandler:

Please be advised that the undersigned Board of View will file their report in the
above proceeding, a copy of which is enclosed, in the Office of the Prothonotary of
the Court of Common Pleas for the County of Philadelphia on September 6, 2019.

if there are any errors in this report, notify us before the above date and they will
be corrected in accordance with Section 513 of ACT No. 34 of 2006.

Unless objections to said report or appeals there from are filed within thirty (30)

days from the date the report is filed, said report shall become final in accordance
with provisions of the “Eminent Domain Code”.

Very truly yours,
James J. O'Connell, Esq.

Ronald C. Panepinto
Eileen H. Lynn, Mal, Al-GRS, MRICS, RAW-AC

ce: Julie Negovan, Esq.
Howard N. Snitow, Esq.

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 39 of 40

~
BOARD OF VIEW OF PHILADELPHIA COUNTY
CURTIS CENTER
601 WALNUT STREET~SUITE 325 EAST
PHILADELPHIA, PA 19106
BV # 3552

In accordance with the provisions of the Eminent Domain Code, The Board of
View made a view of the premises involved in this proceeding. From the evidence
submitted to it, the testimony heard and a view of the premises affected by this
condemnation, the Board of View does find the following:

FACTS

The plaintiff in this matter is NTC & Co. LLP owner Howard N. Snitow who was
the owner of the property located at 2037 Ridge Avenue that was condemned by the
Philadelphia Housing Authority of the City of Philadelphia on October 20, 2015. Mr.
Howard Snitow was represented by Ms. Julie Negovan, Esq. who retained Mr. Louis
A. latarola, MAI, SRA as their appraiser. Mr. Paul N. Sandler, Esq. from the
Redevelopment Authority represented the Philadelphia Housing Authority and
retained Mr. Joseph G. Vizza, MAI as their appraiser.

CONCLUSIONS

OWNER: NTC & Co. LLP “™

PREMISES: 2037 Ridge Avenue :

REAL ESTATE: $ 45,000.

ATTORNEY FEE: $ 4.000.

TOTAL AWARD: $ 49,000.

interest shall run from October 15, 2015 until October 19, 2017 on the full award

of $45,000.

Then interest shall run from October 20, 2017 until date of payment on $6,000

(award less paid on account).

For all elements of damage under the Eminent Domain Code of 2006, as
amended said damages are assessed against the Philadeiphia Housing Authority.
All awards are subject to a credit for any sum paid on account of damages by the
Philadelphia Housing Authority.

All of which is respectfully submitted.

BOARD OF VIEW

James O'Connell, Esq.

Ronald C. Panepinto

Eileen H. Lynn, Mal, Al-GRS, MRICS, RW-AC

Case ID: 151001913
Case 2:19-cv-04941-GJP Document1 Filed 10/22/19 Page 40 of 40

CITY OF PHILADELPHIA

 

BOARD OF VIEW AWARD RECORD

BOARD OF VIEW NUMBER: DATE OF TAKING:

3552 10/18/15
PROJECT:

 

THE PHILADELPHIA HOUSING AUTHORITY OF THE CITY OF PHILADELPHIA-EMINENT DOMAIN PROCEEDING
IN REM

 

PLOT NUMBER:

 

ADDRESS¢es):
2037 RIDGE AVENUE

 

 

CLAIMANT (S):

NTC & CO. LLP - HOWARD N. SNITOW, ESQ.

 

AWARD:

$45,000 + $4,000 ATTORNEY FEES

 

BOARD MEMBERS:

James O'Connell, Esq.
Ronald C. Panepinto
Eileen H. Lynn, MAI, Al-GRS, MRICS, R/AW-AC

~ Loo, Olmert

/ James OCgnneli, Esq.

Ronald C. Panepinto , FOR OFFICAL USE ONLY:

On

Eileen H. Lynn, MAI, AI-GRS, MRICS, R/W-AC

 

 

 

DATE: 2/8/49

 

 

Case ID: 151001913
